Title: To George Washington from William Gordon, 21 August 1780
From: Gordon, William
To: Washington, George


					
						My dear Sir
						Jamaica Plain [Mass.] Aut 21. 1780
					
					Having received, by the Alliance the last week, a letter from Holland & another from Mr John Adams; I have thought it would be proper to communicate the same to your Excellency wherein they referred to public matters. That from Holland is dated March 27. & says—“if Mr Burke’s oeconomical plan takes place it will long support the present war. I believe the French are half afraid to trust you, since that affair of

D. Estaing, he was certainly left in the lurch by your people, & so I am apt to think would be again in the like situation. Your attachment to that people is constrain’d by mere necessity, tis unnatural consequently uneasy, & not lasting any longer than the present troubles, ’tis only needs must that drives you into their arms, much like the Alliance this State formed last century with their old master the king of Spain against their old ally the king of France, which lasted no longer than the occasion that made it necessary, & I should not at all wonder to see the seeds of discontent rise up even on the field of battle with you—the haughty spirit of their troops will be intolerable among people who have struggled as you have done for liberty, who courted their assistance only, not their tyranny.” I imagine my correspondent writes what others talk. I shall give him an answer the first opportunity, to overset any hopes that our enemies may entertain from an apprehension of jealousies between us & our allies.
					Mr Adams writes May 26. 1780 “France & Spain appear convinced of the policy & necessity of pursuing the war in America, especially by sea. Ireland is not composed to rest, notwithstanding the duplicity, or the temporization of their parliament. Committees, associations & a congress are going on with some timidity & irresolution however, in England. All the maritime powers, Holland, Sweeden, Denmark, Portugal with Russia at their head, have formed a confederation to support a neutrality, & the right of neutral powers, with arms in their hands. However the English still flatter themselves with the submission of A⟨merica⟩ at least that she will make a separate peace, & join England to revenge her against Fran ⟨mutilated⟩, or at least be a silent spectator of thier vengeance, but no honest thoughts of peace.”
					I am persuaded that Britain never will make peace, while she can maintain any hope of gaining the superiority at sea. Was the enemy drove off from every part of the Continent, she would still persist in expectation of recovering all, when once she had gained the mastery of the ocean. I heartily wish therefore that our allies would apply their naval force to the demolishing of the British men of war. Surely in such governments of France & Spain, matters might be conducted with so much secrecy as to make up a formidable fleet to fall unexpectedly upon an inferior one of the enemy, & by repeated strokes of that nature at length insure the ascendancy of our allies. But if nothing capital is done towards destroying the British shipping, France & Spain will never force Britain to peace, as she can build arguably as many ships as both the others jointly. Your Excellency is desirious that the war may be speedily closed in an honorable way. I wish that the conduct of the States & all others was such as to encourage your hopes of it, but alas! it is otherwise. I was in expectation of the combined fleets having gone

down to Jamaica. I apprehend that [with] the capture of that, the July fleet & its convoy would have been an easy conquest; & have produced a more formidable opposition to the measures of the British government than what it hath met with from the late mob—It might have produced a peace: but I am now fearful that Jamaica &c. will escape. Wishing your Excellency better support, & all desirable success, I close with our joint respects to You & our neighbour Col. Sears, & am with great esteem Your sincere friend & very humble servant
					
						William Gordon
					
				